Citation Nr: 1509858	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  13-03 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from September 1979 to May 1990.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Evidence of record indicates that the Veteran was found to be medically disabled in May or June 2010 as a result of traumatic osteoarthritis, including at least in part, his service-connected right knee.  As a result he was medically retired from his employment and was later awarded Social Security Administration disability benefits for a primary diagnosis of osteoarthrosis and allied disorders and secondary diagnosis of a back disorder.  

Even though the percentage requirements of 38 C.F.R. § 4.16(a) have not been met at any time during the pendency of the appeal, a TDIU may be granted on an extraschedular basis in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b) (2014).  

Neither an August 2010 or April 2012 VA examiner opined on the Veteran's level of occupational impairment due to his service-connected disabilities, merely noting that he was currently not employed.  As such, the Board finds that this matter should be remanded to afford him an opportunity to undergo another VA examination to assess the current extent and severity of his service-connected disabilities and an opinion as to whether they preclude him from securing a substantially gainful occupation.  

Prior to the above examination, any outstanding records of pertinent medical treatment should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any relevant VA treatment records that have not already been associated with the claim file.

2.  Afford the Veteran an appropriate VA examination to determine the level of occupational impairment due to his service-connected disabilities.  

The examiner should take a detailed history regarding the Veteran's employment, education and vocational attainment in connection with the claim for TDIU.  The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, either singularly or in combination, render him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.  (Service connection is currently in effect for right knee DJD and instability, hypertension and tinnitus.)

The Veteran's file must be made available to the VA examiner for review and any opinions provided must be explained.  

3.  Then, readjudicate the issue on appeal, with consideration of whether the case should be referred to the VA's Director of Compensation for extra-schedular consideration.  If the benefit sought remains denied, issue a supplemental statement of the case (SSOC) and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

